Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 01/21/2022 has been entered.  The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9, 11 – 21, and 23 – 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a method and a system, therefore, the claims fall into a statutory category.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of performing merchant tasks, (workflow) for an online store, based on store requirements, (conditions and actions).  This relates to the economy or commerce, which is a fundamental economic practice or principle. The claims also recite marketing or sales activities or behaviors, which is a commercial or legal interaction. The claims further recite following rules or instructions (executing particular steps), which is considered managing personal behavior or relationships or interactions between people.  All of the aforementioned categories are contained within the certain methods of organizing human activity grouping of abstract ideas as identified by the 2019 PEG.  In addition, under Prong One analysis, the claims recite observations, evaluations, judgments, or opinions, which is described as a mental process. This too is a grouping of abstract idea.  

Claim 1, which is representative of claim 13, recites the abstract idea by the elements of:
a method comprising: receive input that indicates a workflow applies for a plurality of online stores that belong to a merchant, each of the plurality of online stores having a respective different domain or subdomain associated with a corresponding website; 
receiving, an indication of a plurality of steps of the workflow, the plurality of steps including a trigger that triggers the workflow, a condition, and an action to be taken if the condition is met, and wherein a particular step of the workflow is associated with at least two of the plurality of online stores that belong to the merchant; 
storing the workflow, including storing a respective store identifier for each online store associated with the particular step; and,
in response to the trigger occurring in relation to one of the plurality of online stores, executing at least some of the plurality of steps of the workflow, including the particular step, and wherein executing the particular step includes, for at least one online store associated with the particular step: using the respective store identifier for the online store to retrieve information stored in association with the online store, and evaluating the information as part of executing the particular step.
These claims describe actions undertaken when completing tasks (fulfilling orders, shipping packages, managing inventory) for online stores.  They also describe actions that may be performed by a human worker or manager working for a store, when that manager has to rules to follow to process the work (plurality of steps.) Finally, that worker may need a pen and paper to execute these workflows, (evaluating information), however, the use of a physical aid to help perform a mental process does not negate the mental nature of the recited limitation. Therefore, the elements above are considered to recite a certain method of organizing human activity grouping of abstract idea as well as a mental process grouping of abstract idea.

For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
computer implemented;
a device to present a graphical user interface;
at least one processor
memory; and,
at least one processor.
These additional elements simply instruct one to practice the abstract idea of performing merchant tasks, marketing or sales activities or behaviors, or a mental process utilizing a computer, a device with a gui, memory, and at least one processor, to perform the method that defines the abstract idea, wherein these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted  that many of the considerations evaluated in revised Step 2A overlap with Step 2B and  thus, lead to the same conclusion.

Dependent claims 2, 3, 5, 11, 12, 14, 15, 17, and 23 – 26, contain further recitations to the same abstract idea found in claims 1 and 13. Further claims to steps of the workflow, conditions considered for the workflows, one of the plurality of online stores, inventory and orders, and a merchant identifier are inherent facets of the tasks being performed or of the stores being evaluated. These all relate to the main concepts contained in the abstract ideas themselves. Furthermore, recitations to computer-implemented or the processor simply instruct one to practice the abstract idea within a computer environment. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.

Dependent claims 4, 6 – 9, 16, and 18 – 21, contain further embellishments to the same abstract idea found in claims 1 and 13. These recitations to an API, gui, selectable objects, and login credentials, are further linking of the claims to computer implementation and is not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f). Using these components in their normal fashion, without significantly more, does not lend eligibility to the claim under Step 2A, Prong 2, or under Step 2B as already addressed above, with the rationale being that set forth in 2106.05(f).

Therefore, for the reasons set above, claims 1 – 9, 11 – 21, and 23 – 26 are directed to an abstract idea without integration into a practical application and without reciting significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 7, 13 – 19, 25, and 26, are rejected under 35 U.S.C. 103 as being unpatentable over Papancea (US20180096296), hereinafter Papancea, in view of Smith (US20180315003), hereinafter, Smith, in view of Li (US20150186939), hereinafter, Li, further in view of Baxter (US20180336617), hereinafter, Baxter.
Regarding claims 1, 2, 3, 13, 14, and 15, Papancea discloses  a computer-implemented method comprising: instructing a merchant device to present a graphical user interface on the merchant device, the graphical user interface to receive input that indicates a computer-implemented automated workflow applies; (“FIG. 7B is another flowchart illustrating a workflow between the server system, the merchant device and the delivery service entity device for distributing on demand address-less items, in accordance with an example embodiment.”), at [0095 and Figure 7B].  
Papancea further discloses receiving, from the merchant device, an indication of a plurality of steps of the computer-implemented automated[[a]] workflow, the plurality of steps including a trigger that triggers the computer-implemented automated workflow, a condition, and an action to be taken by a computer if the condition is met, and wherein a particular step of the computer-implemented automated workflow is associated with at least two of the[[a]] plurality of online stores that belong to the merchant; and, in response to the trigger occurring in relation to one of the plurality of online stores, executing at least some of the plurality of steps of the computer-implemented automated workflow, including the particular step, and wherein executing the particular step includes, for at least one online store associated with the particular step; (“The workflows (e.g., defined by flowcharts 700 and 750 as illustrated in FIGS. 7A and 7B) represent operations that are pro-active and trigger based (real time). The trigger-based operations entail a step in the workflow executing immediately upon the onset of an operation. The pro-active operations are those operations in the workflow that requires various conditions to be met or that take place upon meeting some conditions, including time. For instance, the notification sent to the recipient 103, not before or after, but at the scheduled time. Another example would be the merchant 105 receiving the order and the notification corresponding to it at an appropriate time, rather than as soon as the order is placed.”), and, (“FIG. 8 is a schematic representation of the workflow between the sender 101, the receiver 103, the merchant 105 and the delivery service entity 107, in accordance with an example embodiment. The schematic representation of the workflow also illustrates the proactive and trigger-based operation in the workflow. The sequence of operations of workflow may not be necessarily executed in the same order as they are presented. Further, one or more operations may be grouped together and performed in form of a single step, or one operation may have several sub-steps that may be performed in parallel or in sequential manner by the application 202 present in the server 104.”)  See [0098-0099].
Not disclosed by Papancea is a plurality of online stores that belong to a merchant; 
Not disclosed by Papancea is each of the plurality of online stores having a respective different domain or subdomain associated with a corresponding website;
Not disclosed by Papancea is including storing a respective store identifier for each online store associated with the particular step.

However, Smith discloses a plurality of online stores that belong to a merchant; (“In some embodiments, the store can comprise one or more brick and mortar stores. In other embodiments, the store can comprise one or more online stores, one or more warehouses, and/or one or more distribution centers for one or more online stores, one or more brick and mortar stores, or both.”)  See [0045].
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to monitor a plurality of online stores that belong to a merchant per the method of Smith in the system and method described by Papancea for distributing online goods via a workflow because today’s ecommerce arena must consider multiple platforms that a customer might utilize.  Smith is motivated by Papancea’s workflow method to add these multiple stores.  

However, Li discloses each of the plurality of online stores having a respective different domain or subdomain associated with a corresponding website; (“These website identifiers may include a top-level domain name and a sub-domain name. The website identifier may also include any identifier that identifies at least one webpage.”), at [0030]; (“The identifiers 528 may include a domain name, a website address, an IP address, or any other web identifiers that can be used to identify a website.”), at [0033]; and, (“The website identifier includes at least one of a top-level domain name and a sub-domain name. For large websites that include thousands of different products, a sub-domain name may be necessary to match the advertiser's specific product. When the advertiser's products are "sports shoes," for example, a sub-domain name to identify the shoe department of a large online store may be necessary”), at [0044].  
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to utilize domain and subdomain names per the method of Li in the system and method described by Papancea for distributing online goods via a workflow because this provides for an efficient method of results targeting, which is similar to the exemplified recitation in the present disclosure.  

However, Baxter discloses a method for managing inventory operations that includes, (“…a hardcoded store name or store identifier.”)  See [0094].  
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to utilize store identifiers per the method of Baxter in the system and method described by Papancea for distributing online goods via a workflow because this provides for an efficient method of managing the inventory and pinpointing specific information quickly.

Regarding claims 4 and 16, the combination of Papancea, Smith, Li, and Baxter discloses all the limitations of claims 1 and 13, above.  Not disclosed by Papancea is performing an application program interface (API) request.
However, Baxter further discloses; (“In one embodiment, the method may issue an HTTP request to an API of a web service that provides information for products or merchandise.”).  See [0079].  
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to an API per the method of Baxter in the system and method described by Papancea for distributing online goods via a workflow because this provides for a fast and efficient method of retrieving information associated with a user.  

Regarding claims 5 and 17, the combination of Papancea, Smith, Li, and Baxter discloses all the limitations of claims 1 and 13, above.  Further disclosed by Papancea is if the particular condition is true, then performing a particular action.
Papancea teaches; (“The pro-active operations are those operations in the workflow that requires various conditions to be met or that take place upon meeting some conditions, including time.”), (emphasis added.)  See [0098].  Noting that the emphasized language is exactly as disclosed by Applicant in Specification, at [60]; “Depending upon whether the condition is met (e.g. whether the condition is 'true').  (Emphasis added.)

Regarding claims 6, 7, 18, and 19, the combination of Papancea, Smith, Li, and Baxter discloses all the limitations of claims 1 and 13, above.  Further disclosed by Papancea is wherein the graphical user interface further includes including one or more selectable objects that, when selected by the merchant, generate the indication of the plurality of steps of the computer-implemented automated workflow.
Papancea teaches; (“FIG. 3C is a simplified illustration of a user interface provided by the application available at the sender device facilitating an actionable icon that enables a command to wrap up the order to be sent to the recipient;”), at [0014 and Fig. 3C]; (“The application 202 may facilitate one or more buttons or actionable icons, selection (by a pressing/click or touch) of which enables display of one or more pages at a user interface (UI) of the sender device 102.”), at [0055]; and, (“Among other information, the user interface 300 allows the sender 101 to click or tap on an actionable icon 302 that displays category of items. Selection of icon 302, may trigger a drop-down menu as seen in FIG. 3A.”), at [0061].

Regarding claims 25 and 26, the combination of Papancea, Smith, Li, and Baxter discloses all the limitations of claims 1 and 13, above.  Not disclosed by Papancea is wherein the trigger occurs in response to a particular change occurring in relation to the one of the plurality of online stores as a result of customer interaction with the corresponding website of the one of the plurality of online store.
However, Li further discloses; (“…a user 10 (for example, a customer) interacts via a service portal 12 (for example a customer service portal) with a back-end server 16.”), at [0063]; (“The term schedule optimiser and workflow scheduler are used herein to indicate a means of scheduling a series of actions to fulfil one or more tasks which must be satisfied to meet a customer request.”), at [0064]; and, (“ In FIG. 2, a workflow scheduler is provided by the service portal, which comprises a graphical user interface (GUI) at customer service front-end and schedule algorithm at the back-end server.”), at [0079].
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to have a customer interact with the workflow per the method of Li in the system and method described by Papancea for distributing online goods via a workflow because this is an e-commerce environment and the core aspect of the workflow is for management of customer interactions (sales of inventory.)
Claims 8, 11, 20, and 23, are rejected under 35 U.S.C. 103 as being unpatentable over Papancea, in view of Smith, in view of Li, in view of Baxter, further in view of Robinson (US20100262521), hereinafter, Robinson.
Regarding clams 8 and 20, the combination of Papancea, Smith, Li, and Baxter discloses all the limitations of claims 6 and 18, above.  Not disclosed is receiving login credentials from the merchant device, and in response to receiving the login credentials: instructing the merchant device to present the graphical user interface. 
However, Robinson discloses; (“With reference to FIG. 9, the merchant portal application 125 includes a merchant presentation logic module 910 and a merchant business logic module 915, which cooperate to provide the user experience and operative function of the sections of the merchant portal application 125.”)  See [0115 and Figure 9].  
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to use merchant login credentials per the method of Robinson in the system and method described by Papancea for distributing online goods via a workflow because this provides for a safe and efficient method of accessing information associated with the merchant.  Logins and authentication methods are also well known by those similarly skilled in the art.

Regarding clams 11 and 23, the combination of Papancea, Smith, Li, and Baxter discloses all the limitations of claims 1 and 13, above.  Not disclosed is wherein each online store of the plurality of online stores that belong to the merchant has its own respective inventory and orders.
However, Robinson discloses; (“An inventory table 225 is provided for storing data regarding available product stock for a given product for a given merchant spread across one or more of the warehouses 150A-150M. The inventory table 225 includes a plurality of rows, each row including a composite natural key referring to the related SKU and the related warehouse 150A-150M, pending inbound count, good count, backordered count, allocated count, shipping count, shipped count, returned count, consuming count (the count of this product that is being used in a pending project), and creating count (the count of this product that will be created by a pending project). According to one embodiment of the invention, the inventory table 225 is updated in real time responsive to a shipping order being received by the merchants and warehouses broker and order fulfillment system 190.”)  See [0055].  
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to use inventory information per the method of Robinson in the system and method described by Papancea for distributing online goods via a workflow because this level of detail is necessary when operating several stores.  Robinson adds the next level of inventory management so that the merchant has optimized data.

Claims 9, 12, 21, and 24, are rejected under 35 U.S.C. 103 as being unpatentable over Papancea, in view of Smith, in view of Li, in view of Baxter, further in view of Mejias (US20170372442), hereinafter, Mejias.
Regarding clams 9, 12, 21, and 24, the combination of Papancea, Smith, Li, and Baxter discloses all the limitations of claims 6 and 18, above.  Not disclosed is using a merchant identifier belonging to the merchant to retrieve merchant permissions 3Appl. No. 16/662,204Response to Office Action dated November 2, 2021 associated with the merchant.  
However, Mejias discloses; (“Workflow designer interface 214 is a rule management component with a user interface and UI components for managing and creating rules. Workflow designer interface 214 can add permissions to rules based on an organization structure, roles, and so on.”)  See [0212].
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to use merchant permission per the method of Mejias in the system and method described by Papancea for distributing online goods via a workflow because this provides for an efficient method of accessing and using information associated with the merchant.  This way, the merchant can identify who can see or use the information best suited for certain roles.


Response to Arguments
Applicant's arguments filed 01/26/2022, with respect to 35 U.S.C. § 101, have been fully considered but they are not fully persuasive.

Applicant’s cancellation of claims 10 and 22 has rendered the prior rejection moot;
therefore, the prior rejection of claims 10 and 22 is withdrawn.
	
	Applicant has entered new claims 25 and 26; the Examiner agrees that support for these claims is found in at least paragraphs [29, 30, and 59].
Applicant’s remarks, beginning on page 7, discusses 35 U.S.C. § 101, and argues that the amended claims are not directed to an abstract idea.  The Examiner respectfully disagrees based on the following reasoning.  
First, under Prong One analysis as guided by the 2019 PEG,  a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim.  Claim 1, which is representative of claim 13, describe actions undertaken when completing tasks (fulfilling orders, shipping packages, managing inventory) for most stores.  They also describe actions that may be performed by a human worker or manager working for a store, when that manager has rules to follow to process the work (plurality of steps.) Therefore, the elements have been determined to recite a certain method of organizing human activity grouping of abstract idea as well as a mental process grouping of abstract idea.
For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims simply instruct one to practice the abstract idea of performing merchant tasks, marketing or sales activities or behaviors, or a mental process utilizing a computer, a device with a gui, memory, and at least one processor, to perform the method that defines the abstract idea, wherein these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

Applicant next comments, on page 7 of Remarks, that the amended claims “improve computer functionality” and “user-computer interaction.”  The Examiner first notes that while Applicant argues these improvements under Step 2A, Prong 1 discussion, analysis under this prong would seek to evaluate whether a claim recites an abstract idea.  This is the process the Examiner employed and detailed above.  Any improvements would analyzed under Step 2A, Prong Two analysis; the Examiner comments on this next.
As explained in the 2019 PEG, the evaluation of Prong Two requires the use of the considerations (e.g. improving technology,…) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  These considerations are set forth in the 2019 PEG, MPEP 2106.05(a) through (c), and MPEP 2106.05(e) through (h).  
Applicant argues, as above, an improvement in the functioning of a computer.  Per MPEP 2106.05(f), the elements in the claims simply instruct one to practice the abstract idea of performing merchant tasks, marketing or sales activities or behaviors, or a mental process utilizing a computer, a device with a gui, memory, and at least one processor, to perform the method that defines the abstract idea, wherein these components are used as tools to execute the abstract idea. Therefore, the claims are found to be directed to the abstract idea identified by the examiner.
The Examiner also notes that an improvement to “user-computer interaction” would be directed to an improvement of the abstract idea of a human interacting with a computer; thus, it is connected to the abstract idea of the human activity and not connected to an improvement to technology.  
The Examiner adds that the amended claims do not reflect the disclosed improvements, alleged by Applicant, in that the claims do not include the components or steps of the invention that provide the improvement described in the Specification or in the Remarks.  For example, amended claim 1 reads as a device displaying a gui, receiving and storing data, and them performing tasks based on store identifying data.  The Examiner could not find within these claims the above, purported improvements.  

Applicant next argues patentability of amended claim 13, on page 10 of Remarks, based on the same arguments for amended claim 1 therein.  Because amended claim 13 is similar to amended claim 1, and based on the reasoning discussed above, the Examiner finds the arguments for amended claim 13 not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Earl (US 9,486,918) describes a method for quick scripting of tasks for autonomous robotic manipulation.  Jhas (US20160232515) details a system and method for facilitating mobile commerce interactions between customers and merchants.  Mauceri (US20150286615) discloses a workflow schedule authoring tool.  Roos (US20180374015) details a system and method of activity flows in lifecycle models.  Sharma (US20150322197) describes a method for configuring clinical workflows and generating user interfaces.  Srivastava (US20160026373) discloses an actionable step within a process flow.  Stiffler (US20140337071) details as method for configuring and processing requests through workflow applications.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687